 
Exhibit 10(q)
 
 
 
The LGL Group, Inc.
2525 Shader Road
Orlando, FL 32804
 
___________ __, 200_
 
__________________
c/o The LGL Group, Inc.
2525 Shader Road
Orlando, FL 32804
 
Dear ____________:
 
In consideration of your service as ___________ of The LGL Group, Inc., a
Delaware corporation (the “Company”), the Company will, to the extent provided
herein, indemnify you and hold you harmless from and against any and all
“Losses” (as defined below) that you may incur by reason of your election or
service as a director, officer, employee, agent, fiduciary or representative of
the Company or any “Related Entity” (as defined below) to the fullest extent
permitted by law.
 
1.            a)           “Costs and Expenses” means all reasonable costs and
expenses incurred by you in investigating, defending or appealing any
threatened, pending or completed claim, action, suit or proceeding including,
without limitation, legal counsel and expert witness fees and disbursements.
 
(b)           “Losses” means all liabilities, Costs and Expenses, amounts of
judgments, fines, penalties or excise taxes (or other amounts assessed,
surcharged or levied under the Employee Retirement Income Security Act of 1974,
as amended) and amounts paid in settlement of or incurred in defense of or
otherwise in connection with any threatened, pending or completed claim, action,
suit or proceeding, whether civil, criminal, administrative or investigative,
and whether brought by or in the right of the Company or otherwise, and appeals
in which you may become involved, as a party or otherwise, by reason of acts or
omissions in your capacity as and while serving as a director, officer,
employee, agent, fiduciary or representative of the Company or any Related
Entity.
 
(c)           “Related Entity” means any corporation, partnership, joint
venture, trust or other entity or enterprise in which the Company is in any way
interested, or in or as to which you are serving at the Company’s request or on
its behalf, as a director, officer, employee, agent, fiduciary or representative
including, but not limited to, any employee benefit plan or any corporation of
which the Company or any Related Entity is, directly or indirectly, a
stockholder or creditor.
 
2.           Costs and Expenses shall be paid promptly by the Company as they
are incurred or, at your request, shall be advanced on your behalf against
delivery of invoices therefor (prior to an ultimate determination as to whether
you are entitled to be indemnified by the Company on account thereof); provided,
however, that if it shall ultimately be determined by final decision of the
Court of Chancery that you are not entitled to be indemnified on account of any
Costs or Expenses for which you have theretofore received payment or
reimbursement, you shall promptly repay such amount to the Company.
 
 

--------------------------------------------------------------------------------


 
3.           The Company shall indemnify you and hold you harmless from and
against any and all Losses that you may incur if you are a party to or
threatened to be made a party to or otherwise involved in any proceeding or
action (other than a proceeding or action by or in the right of the Company to
procure a judgment in its favor), unless it is determined as provided in
Paragraph 7 that you did not act in good faith and for a purpose that you
reasonably believed to be in, or, in the case of service to a Related Entity,
not opposed to, the best interests of the Company and, in the case of a criminal
proceeding or action, in addition, that you had reasonable cause to believe that
your conduct was unlawful.
 
4.           The Company shall indemnify you and hold you harmless from and
against any and all Losses that you may incur if you are a party to or
threatened to be made a party to any proceeding or action by or in the right of
the Company to procure a judgment in its favor, unless it is determined as
provided in Paragraph 7 that you did not act in good faith and for a purpose
that you reasonably believed to be in, or, in the case of service to a Related
Entity, not opposed to, the best interests of the Company, except that no
indemnification for Losses shall be made under this Paragraph 4 in respect of
any claim, issue or matter as to which you shall have been adjudged to be liable
to the Company unless and only to the extent that the Court of Chancery or the
court in which such action or proceeding was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, you are fairly and reasonably entitled to indemnity
for such expenses as such court shall deem proper.
 
5.           Anything hereinabove to the contrary notwithstanding, “Losses”
shall not include, and you shall not be entitled to indemnification under this
agreement on account of (i) amounts payable by you to the Company or any Related
Entity in satisfaction of any judgment or settlement in the Company’s or such
Related Entity’s favor (except amounts for which you shall be entitled to
indemnification pursuant to Paragraph 4), (ii) amounts payable on account of
profits realized by you in the purchase or sale of securities of the Company or
any Related Entity within the meaning of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or similar provisions of state law; (iii)
Losses in connection with which you are not entitled to indemnification as a
matter of law or public policy; or (iv) Losses to the extent you are indemnified
by the Company otherwise than pursuant to this agreement, including any Losses
for which payment is made to you under an insurance policy.
 
6.           Termination of any action, suit or proceeding by judgment, order,
settlement or conviction, upon a plea of nolo contendere or its equivalent shall
not, of itself, create any presumption that you did not act in good faith and
for a purpose that you reasonably believed to be in or not opposed to the best
interests of the Company or a Related Entity and, with respect to any criminal
action or proceeding, had no reasonable cause to believe that your conduct was
unlawful.
 
7.           The determination on behalf of the Company that you are not
entitled to be indemnified for Losses hereunder by reason of the provisions of
Paragraphs 3 or 4 or clause (iii) of Paragraph 5 may be made either by (a) a
majority vote of directors who are not parties to such action, suit or
proceeding, even through less than a quorum, (b) by a committee of such
directors designated by majority vote of such directors, even though less than a
quorum, (c) if there are no such directors, or if such directors so direct, by
independent legal
 
 
2

--------------------------------------------------------------------------------


 
 counsel (who may be the outside counsel regularly employed by the Company) in a
written opinion, or (d) the stockholders of the Company, as the Company’s Board
of Directors shall determine.  Notwithstanding such determination, the right to
indemnification or advances of Costs and Expenses as provided in this agreement
shall be enforceable by you in the Court of Chancery.  The burden of proving
that indemnification is not appropriate shall be on the Company.   Neither the
failure of the Company (including its Board of Directors or independent legal
counsel) to have made a determination prior to the commencement of such action
that indemnification is proper in the circumstances because you have met the
applicable standard of conduct, nor an actual determination by the Company
(including its Board of Directors or independent legal counsel) that you have
not met such applicable standard of conduct shall be a defense to the action or
create a presumption that you have not met the applicable standard of
conduct.  Costs and expenses, including counsel fees, reasonably incurred by you
in connection with successfully establishing your right to indemnification, in
whole or in part, in any such action shall also be indemnified by the Company.
 
8.           You agree to give prompt notice to the Company of any claim with
respect to which you seek indemnification and, unless a conflict of interest
shall exist between you and the Company with respect to such claim, you will
permit the Company to assume the defense of such claim with counsel of its
choice.  Whether or not such defense is assumed by the Company, the Company will
not be subject to any liability for any settlement made without its
consent.  The Company will not consent to entry of any judgment or enter into
any settlement that does not include as an unconditional term thereof the giving
by the claimant or plaintiff to you of a release from all liability with respect
to such claim or litigation.  If the Company is not entitled to, or does not
elect to, assume the defense of a claim, the Company will not be obligated to
pay the fees and expenses of more than one counsel for you and any other
directors, officers or employees of the Company who are indemnified pursuant to
similar indemnity agreements with respect to such claim, unless a conflict of
interest shall exist between such indemnified party and any other of such
indemnified parties with respect to such claim, in which event the Company will
be obligated to pay the fees and expenses of an additional counsel for each
indemnified party or group of indemnified parties with whom a conflict of
interest exists.
 
9.           The Company’s obligation to indemnify you under this agreement is
in addition to any other rights to which you may otherwise be entitled by
operation of law, vote of the Company’s stockholders or directors or otherwise
and will be available to you whether or not the claim asserted against you is
based upon matters that occurred before the date of this agreement.
 
10.           The obligation of the Company to indemnify you with respect to
Losses that you may incur by reason of your service as a director, officer,
employee, agent, fiduciary or representative of the Company or a Related Entity,
as provided under this agreement, shall survive the termination of your service
in such capacities and shall inure to the benefit of your heirs, executors and
administrators.
 
11.           The Company agrees that, so long as you shall serve as a director,
officer, employee, agent, fiduciary or representative of the Company or any
Related Entity and thereafter so long as you shall be subject to any possible
claim or threatened, pending or completed action or proceeding by reason of your
service as a director, officer, employee,
 
 
3

--------------------------------------------------------------------------------


 
agent, fiduciary or representative of the Company or any Related Entity, the
Company shall purchase and maintain in effect for your benefit valid, binding
and enforceable policies of directors and officers liability insurance (“D & O
Insurance”), covering Losses; provided, however, that the Company shall not be
required to maintain D & O Insurance in effect if such insurance is not
reasonably available or if, in the reasonable business judgment of the directors
of the Company, either (i) the premium cost for such insurance is substantially
disproportionate to the amount of coverage or (ii) the coverage provided by such
insurance is so limited by exclusions that there is insufficient benefit from
such insurance.
 
12.           If you are entitled under this agreement or otherwise to
indemnification by the Company for some or a portion of the Losses actually and
reasonably incurred by you but not, however, for the total amount thereof, the
Company shall nevertheless indemnify you for the portion of the Losses to which
you are entitled.
 
13.           This Agreement shall be effective as of the date set forth on the
first page hereof and shall apply to your acts or omissions that occurred prior
to such date if you were an officer, director, employee or other agent of the
Company, or were serving at the request of the Company as a director, officer,
employee, agent, fiduciary or representative of a Related Entity at the time
such act or omission occurred.
 
14.           It is the intention of the parties to this agreement to provide
for indemnification in all cases and under all circumstances where to do so
would not violate applicable law (and notwithstanding any limitations permitted,
but not required by statute) and the terms and provisions of this agreement
shall be interpreted and construed consistent with that intention.  Nonetheless,
if any provision of this agreement or any indemnification made under this
agreement shall for any reason be determined by the Court of Chancery to be
invalid, unlawful or unenforceable under current or future laws, such provision
shall be fully severable and, the remaining provisions of this agreement shall
not otherwise be affected thereby, but shall remain in full force and effect
and, to the fullest extent possible, shall be construed so as to give effect to
the intent manifested by the provision held invalid, illegal or unenforceable.
 
15.           This agreement shall be governed by and interpreted and construed
in accordance with the laws of the State of Delaware, except that body of law
relating to choice of law.
 
16.           No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing signed by both the Company and
you.
 
 
4

--------------------------------------------------------------------------------


 
Your signature below will evidence your agreement and acceptance with respect to
the foregoing.
 

 
Very truly yours,
     
THE LGL GROUP, INC.
             
By:
     
Name:
Title:
           
AGREED TO AND ACCEPTED:
                                 



5

--------------------------------------------------------------------------------

